DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 5 of claim 10, the limitation “at least one control mechanism” has been amended to --the at least one control mechanism--.
In line 6 of claim 10, the limitation “at least one load parameter” has been amended to --the at least one load parameter--.
In line 8 of claim 10, the limitation “a first working state” has been amended to --the first working state--.
In line 8 of claim 10, the limitation “a second working state” has been amended to --the second working state--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Jia et al. (CN10465679A, Cited in the IDS) discloses an air conditioning system, comprising: 
at least one heat exchanger (3 and 4); and 
at least one control mechanism (9-14); each of the at least one control mechanism (9-14) is connected to one of the at least one heat exchanger (3-4) and is configured to control the corresponding one of the at least one heat exchanger (3-4) to switch between a first working state (partial load operation) and a second working state (full load operation which liquid refrigerant stored in the heat exchanger 4; paragraph [0047], last two lines); wherein the at least one heat exchanger (3-4) drains liquid when in the first working state (partial load operation) and stores liquid when in the second working state (full load operation which liquid refrigerant stored in the heat exchanger 4; paragraph [0047], last two lines; see figure 3); 
a four-way valve (2) and a compressor (1; see figure 3); wherein, each of the at least one control mechanism (9, 10, 11 and 14) is arranged between the at least one heat exchanger (3-4) correspondingly controlled by the at least one heat exchanger (3-4) and the four-way valve (2; see figure 3); 
wherein at least one control mechanism (9, 10, 11 and 14) comprises a first control mechanism (11) which correspondingly controls a first heat exchanger (4) of the at least one heat exchanger (3-4; see figure 3); wherein the first control mechanism (9-14) comprises: a first solenoid valve (11), which is arranged between the first heat exchanger (4) and the four-way valve (2; see figure 3); and a second solenoid valve (14), which is arranged between the first heat exchanger (4) and the compressor (2; see 
wherein the throttle mechanism (9-10) comprises: a filter (9), which is connected to the first heat exchanger (4; see figure 3); and a capillarity tube (10), which is arranged between the filter (9) and the second solenoid valve (14; see figure 3).
However, Jia fails to disclose in a case that the first solenoid valve opens and the second solenoid valve closes, the first heat exchanger is in the first working state, and when the first solenoid valve closes and the second solenoid valve opens, the first heat exchanger is in the second working state.
Jia discloses the first solenoid valve (11) is closed in the first working state and is opened in the second working state while claim 1 requires the valve opened in the first state and closed in the second state. Therefore, the operation of the first solenoid valve (11) in both the first and second states of Jia is opposite to the operation of the first solenoid valve as required in claim 1. Also, the prior art of record does not provide further teaching or motivation to modify the air conditioning system of Jia in order to arrive the claim invention. Thus, claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763